Citation Nr: 1033487	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
status post laminectomy and fusion at L4-5 with radiculopathy and 
neuropathy along the L5 root.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1973 and from September 1974 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

Procedural history

The Veteran was originally denied service connection for a back 
disability in an October 1973 rating decision.  He was notified 
of this decision and his appeal rights.  

In October 1977, following his second period of service, the 
Veteran filed a claim seeking service connection for his back 
disability.  In a November 1977 rating decision, the RO reopened 
and denied his claim.  The Veteran was notified of that decision 
in a December 1977 letter.  

In June 1996, the Veteran attempted to reopen his low back 
disability claim.  His claim was denied in a November 1996 rating 
decision.  He was notified of this decision and his appeal rights 
in November 1996.

In April 2008, the Veteran again attempted to reopen his claim 
for service connection for a back disability.  His claim was 
denied in the above-mentioned October 2008 rating decision.  He 
has perfected an appeal.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Detroit RO in 
March 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.



FINDINGS OF FACT

1.  A November 1996 rating decision denied the Veteran's claim of 
entitlement to service connection for a back disability and no 
appeal was taken from that determination. 

2.  The evidence associated with the claims folder subsequent to 
the RO's November 1996 rating decision, considered in conjunction 
with the record as a whole, does not raise a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for a back disability. 


CONCLUSIONS OF LAW

1.  The November 1996 rating decision which denied the claim of 
entitlement to service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Since the November 1996 RO decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
veteran and his/her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  Proper notice from VA 
must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the veteran is expected to 
provide. This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).

The United States Court of Appeals for Veterans Claims (Court) 
has provided additional guidance with respect to VA's VCAA 
notification obligations. In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the notice requirements 
of section 5103(a) apply generally to the following five elements 
of a service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in the context of a claim to reopen, as is the case here, VA must 
look at the bases for the denial in the prior decision(s) and 
respond with a VCAA notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The Board finds that VA's VCAA notification duties have been met 
to the extent necessary.  In June 2008, prior to the initial 
decision on the claim, the RO furnished a letter to the Veteran 
addressing all pertinent notice elements delineated in 38 C.F.R. 
§ 3.159, and further advised the Veteran that his claim of 
service connection for a back disability had been previously 
denied and that in order to reopen the claim the Veteran had to 
submit new and material evidence.  While the Board acknowledges 
that the June 2008 letter did not inform the Veteran of the 
reasons why his claim was previously denied, this has not 
resulted in any prejudice to the Veteran.  Specifically, the 
record indicates that the Veteran had actual knowledge of why his 
claim was denied and the evidence he need to submit.  For 
example, in his January 2009 notice of disagreement, the Veteran 
argued that his military service aggravated his back disability.  
Furthermore, during the March 2010 hearing, the Veteran testified 
that he was aware of the need to submit medical evidence 
demonstrating that his back disability was aggravated during 
service.  See the hearing transcript, page 10. 

The RO did not send the Veteran notice which complied with the 
Court's Dingess/Hartman decision.  Nevertheless, the Board finds 
that any such error is nonprejudicial to the claimant as the 
Board, herein, finds that new and material evidence has not been 
received to reopen the claim.  Specifically, elements (1) and 
(2), veteran status and existence of a disability, are not at 
issue.  Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service connection 
for the Veteran's claimed back disability.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The Veteran's claim of entitlement to service 
connection was denied based on element (3), a connection between 
the Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his obligations, 
and those of VA, with respect to this crucial element.  Because 
the Board is denying the Veteran's claim, elements (4) and (5) 
remain moot.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA. Neither the Veteran nor his 
representative has argued otherwise.

B. Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not attach 
until the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under a law administered by VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

In this case, the Veteran's service medical records have been 
obtained.  In addition, private treatment records and numerous VA 
outpatient treatment records are associated with the claims file.  
It appears that all relevant, available records have been 
obtained.  The Veteran has neither submitted nor identified any 
additional post-service private clinical records pertaining to 
his claim and none are evident from a review of the record. 38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2009).

The Veteran has not been provided a VA examination in connection 
with the claim. However, as set forth below, the Board has 
determined that new and material evidence has not been received 
to reopen the claim.  Thus, no examination is necessary.  See 38 
C.F.R. § 3.159(c)(4)(C)(iii) (providing that the duty to provide 
a VA medical examination applies only if new and material 
evidence is presented or secured).

For the reasons set forth above, the Board finds that VA has 
fulfilled its VCAA duties to the Veteran as they pertain to the 
claim decided herein.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue now 
being decided.  Neither the Veteran nor his representative has 
argued otherwise.

II. Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final. 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.

For claims such as these, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

When the Veteran's claim of entitlement to service connection for 
a back disability was denied in November 1996, the record 
contained the Veteran's service treatment records, private 
treatment records and a statement from the Veteran. 

Upon physical examination in October 1973, C.A.J., M.D. diagnosed 
the Veteran with an "abnormal lumbosacral spine" with 
"evidence of second degree spondyloli[s]thesis."  

In a March 1996 statement, P.K.G., M.D. stated that he has been 
treating the Veteran over a five year period and that his failed 
low-back fusion is causing tightness in his hamstring musculature 
which results in bilateral patellofemoral syndrome.  

In an April 1996 statement, the Veteran indicated that he had 
surgery on his back during service which was not complete and 
that he has suffered continual pain and loss of motion.  

Service treatment records from the Veteran's first period of 
service are completely absent of any complaints or treatment for 
a back disability.  During his second period of service the 
Veteran was diagnosed with spondylolisthesis, spondylolysis, L5-
S1 and underwent spinal fusion surgery on September 23, 1976. 

In the November 1996 rating decision, the RO found that the 
evidence did not indicate that the Veteran's congenital back 
disability was aggravated during his military service.  The 
Veteran was informed of the November 1996 rating decision in a 
letter from the RO dated November 15, 1996.  He did not perfect 
an appeal and the November 1996 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2009).  

The evidence associated with the Veteran's claims folder since 
November 1996 includes VA treatment records, a March 1997 VA 
examination, statements from his private physician and the March 
2010 hearing transcript. 

The recent VA treatment records document medical treatment for 
the Veteran's back disability.  See, e.g., an August 2003 X-ray 
report.  The private medical statements from P.K.G., M.D. and 
Y.I.H., M.D. describe the Veteran's current complaints and his 
past medical history.  These records reflect ongoing treatment 
for a current disease and as such they are not "new and 
material" and cannot be used to reopen the Veteran's claim.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 
Vet. App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without addressing 
the crucial matter of medical nexus, does not constitute new and 
material evidence].  While Dr. P.K.G. and Dr. Y.I.H. describe the 
Veteran's past medical history, they do not indicate that the 
Veteran's back disability was aggravated during military service.  

During the March 1997 VA general examination, the Veteran was 
diagnosed with status-post lumbar laminectomy and fusion at L4-L5 
with radiculopathy and neuropathy along the L5 nerve root.  While 
this evidence is "new" insofar as it was not before the RO at 
the time of the November 1996 denial, it cannot be considered 
"material" because it does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim, such as whether 
the Veteran's congenital spine disability was aggravated during 
service.  

During the March 2010 hearing the Veteran and his representative 
argued that the Veteran entered service with a preexisting back 
disability which was aggravated therein.  These statements are 
duplicative of his previous contentions.  Moreover, it is now 
well established that lay persons without medical training, such 
as the Veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  In Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a claim 
under 38 U.S.C. 5108." Accordingly, while the Veteran's 
statements are new insofar as they were not before the RO at the 
time of the November 1996 rating decision, the statements are not 
material and cannot be used to reopen his claim.

In short, there has been added to the record no competent 
evidence that relates the Veteran's back disability to service or 
any event or injury which occurred in service or that his 
congenital back disability was aggravated during service.  As 
such, the additionally received evidence does not raise a 
reasonable possibility of substantiating the claim on the merits.  
See 38 C.F.R. § 3.156 (2009).  In the absence of such evidence, 
the Veteran's claim may not be reopened.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].

In sum, the additionally submitted evidence is not new and 
material.  The claim of entitlement to service connection for a 
back disability is accordingly not reopened, and the benefit 
sought on appeal remains denied.


ORDER

New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for status post 
laminectomy and fusion at L4-5 with radiculopathy and neuropathy 
along the L4 root has not been received, the claim is not 
reopened, and the benefit sought on appeal remains denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


